DETAILED ACTION
The Examiner acknowledges Claims 21, 24, 26, 27, 31 and 37 have been amended, Claims 22, 23, 25, 28, 32 and 38 have been cancelled and Claims 41-46 have been added.
Response to Arguments
Applicant’s arguments and amendments with respect to the Prior Art rejections have been considered but are moot because the amendments have necessitated a new grounds of rejection.
Claim Rejections - 35 USC § 112
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires only one aperture but depends from Claim 41 that already recited on the last line “wherein only one aperture extends through the first arm”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 24, 26, 27, 29, 30, 33-34, 37 and 39-46 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 8,910,928 to Header.
Regarding claim 21, Header teaches in Figure 3, a clamp (CA) [clamp assembly (Column 4, Line 63)] configured to engage a joint (SS) [standing seam (Column 4, Line 56)] connecting two metal panels (2 and 4) [metal sheets (Column 4, Line 57)] of a surface of a building (Column 1, Line 22-23), Figure 21 [annotated below] shows the clamp comprising: a first end (front) opposite a second end (back); a top surface (C) extending between the first (front) and second (back) ends; a first arm (D) extending away from the top surface (C) and comprising: a first outer surface (E); a first free end (F) spaced from the top surface (C); and a first inner surface (G); a second arm (H) opposite to the first arm (D), the second arm (H) extending away from the top surface (C) and comprising: a second outer surface (J); a second free end (K) spaced from the top surface (C); and a second inner surface (L) facing the first inner surface (G); a slot (16) [interior region (Column 5, Line 1)] defined by the first inner surface (G) of the first arm (D), the second inner surface (L) of the second arm (H), and a slot base (M) extending from the first inner surface (G) to the second inner surface (L); and a channel (160) [recess (Column 10, Line 4)] extending into the second inner surface (L) of the second arm (H), the channel (160) comprising: an upper end (N) spaced from the slot base (M); and a lower end (O) positioned between the upper end (N) of the channel (160) and the second free end (K) of the second arm (H); and a cavity (P) within the channel (160), wherein the second arm (H) comprises: a first thickness (T1) measured in a horizontal dimension at a first position between the upper and lower ends of the channel (160); and a second thickness (T2) measured in the horizontal dimension at a second position between the upper end (N) of the channel (160) and the slot base (M), the second thickness (T2) being greater than the first thickness (T1); and an aperture (Q) extending through the first arm (D), the aperture (Q) extending along an axis that intersects the cavity (P) within the channel (160), wherein the aperture (Q) is threaded [for adjustment screw 118 (Column 9, Line 28)].

    PNG
    media_image1.png
    241
    257
    media_image1.png
    Greyscale

Regarding claim 24, Header teaches the clamp consists of only one aperture extending through the first arm [at least one adjustment screw (Column 1, Lines 58-59)].
Regarding claim 26, Header teaches in Figure 21 [annotated above], a set screw (118) [adjustment screw (Column 7, Line 53)] configured to extend through the aperture (Q) and into the slot (16), the set screw comprising exterior threads [adjustment screw is turned (Column 9, Line 28).
Regarding claim 27, Header teaches in Figure 21 [annotated above], the axis of the aperture (Q) is oriented approximately parallel to the horizontal dimension; and approximately perpendicular to the first outer surface (E) of the first arm (D).
Regarding claim 29, Header teaches in Figure 21 [annotated above], at least a portion of the first inner surface (G) of the first arm (D) is parallel to at least a portion of the second inner surface (L) of the second arm (H), and wherein the first outer surface (E) of the first arm (D) is approximately parallel to the second outer surface (J) of the second arm (H).
Regarding claim 30, Header teaches in Figure 21 [annotated above], the slot (16) is inaccessible from the top surface (C) [when fastener 126 is in place].
Regarding claim 33, Header teaches in Figure 21 [annotated above], the channel (160) of the second arm (H) is offset from the second free end (K) of the second arm (H) by a predetermined distance.
Regarding claim 34, Header teaches in Figure 21 [annotated above], a projection (R) extending from the second inner surface (L) of the second arm (H) into the slot (16), the projection (R) including an upper surface facing away from the second free end (K) of the second arm (H).
Regarding claim 37, Header teaches in Figure 21 [annotated above], the slot (16) and the channel (160) extend through the clamp from the first end [front] to the second end [back] of the clamp, and wherein the first [front] and second [back] ends of the clamp are approximately perpendicular to the top surface (C) of the clamp.
Regarding claim 39, Header teaches in Figure 21 [annotated above], the channel (160) of the second arm (H) defines a first protrusion (166) [head portion (Column 10, Line 10)] on the second arm (H) that is configured to engage an upper portion of the joint when the joint is positioned within the slot (16) [clamping hammer grasps the standing seam (Columns 1-2, Lines 63-2)].
Regarding claim 40, Header teaches in Figure 21 [annotated above], the second thickness (T2) of the second arm (H) is greater than a thickness (T3) of the first arm (D) measured in the horizontal dimension at a position between the first free end (F) of the first arm (D) and the slot base (M).
Regarding claim 41, Header teaches in Figure 3, a clamp (CA) [clamp assembly (Column 4, Line 63)] configured to engage a joint (SS) [standing seam (Column 4, Line 56)] connecting two metal panels (2 and 4) [metal sheets (Column 4, Line 57)] of a surface of a building (Column 1, Line 22-23), Figure 21 [annotated above] shows the clamp comprising: a body (102) (Column 7, Line 34) with a top surface (C); a first arm (D) extending away from the top surface (C) and comprising: a first outer surface (E); a first free end (F) spaced from the top surface (C); and a first inner surface (G); a second arm (H) opposite to the first arm (D), the second arm (H) extending away from the top surface (C) and comprising: a second outer surface (J); a second free end (K) spaced from the top surface (C); and a second inner surface (L) facing the first inner surface (G); a slot (16) [interior region (Column 5, Line 1)] defined by the first inner surface (G) of the first arm (D), the second inner surface (L) of the second arm (H), and a slot base (M) extending from the first inner surface (G) to the second inner surface (L); a channel (160) [recess (Column 10, Line 4)] extending into the second inner surface (L) of the second arm (H), the channel (160) comprising: an upper end (N) spaced from the slot base (M); and a lower end (O) positioned between the upper end (N) of the channel (160) and the second free end (K) of the second arm (H); and an aperture (Q) extending through the first arm (D), the aperture (Q) extending along an axis that intersects the channel (160), wherein the only one aperture (Q) extends through the first arm (D) [at least one adjustment screw (Column 1, Lines 58-59)].
Regarding claim 42, Header teaches in Figure 21 [annotated above], the aperture (Q) is threaded [for adjustment screw 118 (Column 9, Line 28)], and wherein the axis of the aperture (Q) intersects a cavity (P) formed within the channel (160).
Regarding claim 43, the clamp consists of only one aperture [at least one adjustment screw (Column 1, Lines 58-59)].
Regarding claim 44, Header teaches in Figure 3, a clamp (CA) [clamp assembly (Column 4, Line 63)] configured to engage a joint (SS) [standing seam (Column 4, Line 56)] connecting two metal panels (2 and 4) [metal sheets (Column 4, Line 57)] of a surface of a building (Column 1, Line 22-23), Figure 21 [annotated above] shows the clamp comprising: a body (102) (Column 7, Line 34) with a top surface (C); a first arm (D) extending away from the top surface (C) and comprising: a first outer surface (E); a first free end (F) spaced from the top surface (C); a first inner surface (G); and an aperture (Q) extending through the first arm (D), the aperture (Q) being threaded [for adjustment screw 118 (Column 9, Line 28)]; a second arm (H) opposite to the first arm (D), the second arm (H) extending away from the top surface (C) and comprising: a second outer surface (J); a second free end (K) spaced from the top surface (C); and a second inner surface (L) facing the first inner surface (G); a slot (16) [interior region (Column 5, Line 1)] defined by the first inner surface (G) of the first arm (D), the second inner surface (L) of the second arm (H), and a slot base (M) extending from the first inner surface (G) to the second inner surface (L); a channel (160) [recess (Column 10, Line 4)] extending into the second inner surface (L) of the second arm (H), the channel (160) comprising: an upper end (N) spaced from the slot base (M); and a lower end (O) positioned between the upper end (N) of the channel (160) and the second free end (K) of the second arm (H); wherein the first arm comprises a first thickness (T3) measured in a horizontal dimension at a position between the first free end (F) of the first arm (D) and the slot base (M); wherein the second arm (H) comprises a second thickness (T2) measured in the horizontal dimension at a position between the upper end (N) of the channel (160) and the slot base (M), the second thickness (T2) being greater than the first thickness (T3); and wherein the channel (160) comprises a third thickness (T1) measured in the horizontal dimension between the upper (N) and lower (O) ends of the channel (160), the third thickness (T1) being less than the second thickness (T2).
Regarding claim 45, Header teaches in Figure 21 [annotated above], the aperture (Q) extends along an axis that intersects a cavity (P) positioned within the channel (160).
Regarding claim 46, Header teaches in Figure 21 [annotated above], the aperture (Q) through the first arm (D) is the only one aperture (Q) extending through the body [at least one adjustment screw (Column 1, Lines 58-59)].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,910,928 to Header.
Regarding claim 31, Header teaches in Figure 39, the slot base has an arcuate shape, and wherein the clamp [as defined by claim 1] is of a one-piece construction. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the slot base in an arcuate shape since a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 35 and 36, Header teaches the clamp shown in Figure 21 but does not teach a protrusion and a projection. However, Figure 10 shows a projection (46) extending from a second inner surface of a second arm into a slot, the projection (46) including an upper surface facing away from a second free end of the second arm; a protrusion (44) extends from an upper surface of the projection (46) and toward a top surface of the clamp, the protrusion (44) configured to engage a joint (8) when the joint (8) is positioned in the slot; the protrusion (44) of the projection (46) is configured to engage a bottom of the joint (8). It would have been obvious to one of ordinary skill in the at before the effective filing date of the claimed invention to have a protrusion and a projection in order to more securely hold onto the joint.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/
Primary Examiner, Art Unit 3635